t c memo united_states tax_court jay enis and sue enis petitioners v commissioner of internal revenue respondent docket no filed date dennis g kainen and jerome m hesch for petitioners andrew m tiktin and timothy a sloane for respondent memorandum findings_of_fact and opinion pugh judge in separate notices of deficiency both dated date respondent determined the following deficiencies and additions to tax unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule continued year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number after concessions the issues for decision are whether petitioner sue enis was a shareholder of nationwide laboratory services inc nls --an s corporation--during the years in issue and is therefore liable for tax on her pro_rata share of the s corporation’s income for the and taxable years whether petitioners are entitled to theft_loss deductions under sec_165 for the and taxable years whether petitioners are entitled to deduct a dollar_figure loss from se investments llc sei for the taxable_year whether petitioners are entitled to net_operating_loss nol carryforward and carryback deductions for the and taxable years and whether continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent conceded that petitioners sustained a net_operating_loss of dollar_figure for the taxable_year and that this net_operating_loss can be carried back to under sec_172 additionally respondent conceded that petitioners would be entitled to deduct a distributive_share of certain of nls’ losses if we find as we do below that mrs enis was a shareholder of nls during the years in issue petitioners are liable for additions to tax under sec_6651 for the and taxable years for their failure_to_file timely returns findings_of_fact some of the facts have been stipulated and are so found petitioners resided in florida at the time their petition was timely filed they were married during the taxable years in issue and filed joint federal_income_tax returns i background on petitioners and strategica petitioner jay enis is a businessman investor and consultant mr enis earned his master’s degree in finance from long island university and was involved in various business ventures throughout the course of his career in petitioners moved from new jersey to florida where mr enis focused on financing transactions and businesses through his business mr enis assisted in financing purchase orders that his clients were unable to finance themselves in the following years mr enis began working with jack burstein in a direct partnership alongside mr burstein’s merchant banking firm--strategica capital associates inc strategica other members of strategica at the time of mr enis’ involvement were steven cook and scott kranz ii nls nls is a florida s_corporation founded by mark ginsburg whose original shareholders were dr ginsburg and his sister ricki robinson nls is a diagnostic laboratory supplying blood diagnostic testing to end-stage renal dialysis patients throughout the country in dr ginsburg--nls’ chief executive officer--approached mr enis to ask whether he would consider getting involved in nls subsequently dr ginsburg met with mr enis and mr burstein to discuss issues nls was facing and its potential for diversification at the time mr enis observed that nls lacked a solid financial infrastructure iii strategica’s investment in nls ultimately on date nls entered into a financial advisory and business consulting agreement consulting agreement with strategica under the consulting agreement strategica would provide the following services settling existing liabilities diversifying the business and implementing a financial infrastructure as consideration for these services nls would pay strategica dollar_figure per month dr ginsburg and dr robinson would own of nls and one of petitioners’ arguments is that nls should be treated as a c_corporation in the light of the parties’ stipulation that nls is properly treated as an s_corporation we will not address petitioners’ contrary argument that nls is a c_corporation see rule e stipulations are treated generally as conclusive admissions see also 87_tc_1451 members of strategica or their designees strategica group shareholders would own the other mr enis and mr burstein agreed that mrs enis would receive of the strategica group shareholders’ shares of nls and the remainder would be divided among gilda burstein mr cook and mr kranz on date the shareholders of nls executed a shareholders agreement the shareholders agreement named dr ginsburg as president dr robinson as executive vice president and secretary mr burstein as chairman and mr enis as vice president and treasurer the board_of directors consisted of the officers of the corporation--dr ginsburg dr robinson mr burstein and mr enis section of the shareholders agreement stated that a ll matters relating to the management of the corporation’s business and operations of any kind or nature whatsoever shall be approved by a majority vote of corporation’s board_of directors the board_of directors however met only once after executing the shareholders agreement the shareholders agreement further stated the timing and amount of any distributions of net profits or cash_flow from the corporation’s operations or otherwise the distributions to be made by the corporation to the shareholders hereunder shall be approved by the board_of directors in accordance with section hereof all distributions shall be made by the corporation to the shareholders pari passu in accordance with their proportionate share ownership hereunder section of the shareholders agreement implemented a new payment approval procedure for nls stating the authorizing resolution to be delivered to the bank or other depository of funds of the corporation shall provide that any officer signing singly may execute all checks or drafts of the corporation in an amount up to dollar_figure and two persons consisting of ginsburg and one member of the strategica group shall be authorized as joint signatories in respect of all checks or drafts on behalf of the corporation in excess of dollar_figure nevertheless nls frequently made payments in excess of dollar_figure that were not authorized in conformity with section of the shareholders agreement the shareholders also were given the right to inspect and copy all books_and_records of nls at the beginning of strategica’s relationship with nls david gartner--nls’ chief financial officer--distributed copies of monthly financial statements to mr cook and mr burstein one concern raised by nls’ financial statements involved a loan from dr ginsburg to nls close to the time of its organization general ledgers made available initially to the strategica group shareholders and reviewed by mr cook as part of strategica’s due diligence showed a loan balance in excess of dollar_figure million money paid_by nls on dr ginsburg’s behalf including personal expenses was charged against the loan reducing the loan balance interest on the loan was paid to dr ginsburg monthly until a bankruptcy trustee stopped payments nls’ financial statements were audited through the tax_year for the and tax years payments made from nls to dr ginsburg were recorded on the loan payable’s general ledger account and the loan appeared as a note payable on the audited financial statements and appeared as liabilities on the corporation’s federal_income_tax returns the loan payments were not reported as a loan from shareholder on schedules l transactions with interested persons of nls’ and federal_income_tax returns iv deterioration of the nls-strategica relationship beginning in dr ginsburg’s relationship with strategica and the strategica group shareholders began to deteriorate mr enis approached dr ginsburg concerning certain nls expenses that mr enis believed were personal and unrelated to diagnostic blood testing money spent on ancillary business ventures and dr ginsburg’s mistreatment of employees mr enis also took issue with dr ginsburg’s prioritizing personal financial obligations over those of nls at some point in members of strategica and the strategica group shareholders were not permitted to enter nls’ premises dr ginsburg instructed mr gartner to stop providing financial information to strategica and the strategica group shareholders in date nls stopped paying strategica for consulting services dr ginsburg’s financial dealings with nls were not reported to the police nor was dr ginsburg criminally charged in connection with them v lawsuits and bankruptcy on date dr ginsburg filed a complaint seeking judgment against nls for the loans he claimed to have made to nls from approximately through approximately the strategica group shareholders were not aware of the lawsuit dr ginsburg served the complaint on tom mann the comptroller of nls nls did not defend this lawsuit and a default judgment was entered against nls for failure to answer on date strategica sued dr ginsburg in state court for breach of the consulting agreement and failure to pay consulting fees and expenses on date dr ginsburg filed for chapter bankruptcy in the bankruptcy court for the southern district of florida on date dr ginsburg filed a notice of removal removing strategica’s lawsuit to federal bankruptcy court on date the strategica group shareholders filed an emergency motion for relief from automatic_stay to seek appointment of receiver for and judicial dissolution of nls on date the strategica group shareholders filed a proof_of_claim in dr ginsburg’s bankruptcy proceeding the bankruptcy court appointed soneet kapila--a forensic accountant--to investigate nls’ business operations mr kapila’s report issued date determined that the transfers of funds to dr ginsburg disputed by strategica and the strategica group shareholders were recorded on the books by nls as loan repayments the strategica group shareholders did not learn about the default judgment that dr ginsburg obtained against nls until approximately through bankruptcy disclosure schedules as a result of mr kapila’s findings the bankruptcy court appointed united_states bankruptcy trustee ken welt as a financial overseer of dr ginsburg’s activities at nls mr welt was responsible for evaluating the financial status of nls taking financial control and reporting his findings to the bankruptcy court during mr welt’s time with nls payments of expenses or transfers of funds could not be accomplished without his approval additionally mr welt provided to shareholders monthly financial reports indicating the amounts of revenues and expenses mr welt at trial also recalled preparing a balance_sheet that was made available only to dr ginsburg and dr robinson mrs enis ultimately sold her nls shares in for dollar_figure vi petitioners’ income_tax returns petitioners’ joint form_1040 u s individual_income_tax_return was due on date but they filed it on date similarly petitioners’ joint form_1040 was due on date but they filed it on date petitioners employed the firm of krevat krevat to prepare their and returns until the return preparer’s illness forced them to transition to another return preparer petitioners attached to their form_1040 a form_8082 notice of inconsistent treatment or administrative_adjustment_request petitioners’ form_8082 included the following statement pertaining to their ownership_interest in nls the above entity nls has initiated litigation against the taxpayer retroactively contesting the taxpayer’s ownership_interest the entity and certain shareholders have prevented the taxpayer from exercising their sic shareholder rights including sale of shares voting on business matters exercising dominion and control of the ownership_interest or enjoying any economic benefits or other ownership rights the referenced schedule_k-1 is inconsistent with the entity’s contention that the taxpayer is not entitled to any ownership_interest therefore until legal ownership is resolved by the court it was improper for the controlling shareholders to issue a schedule_k-1 to the taxpayer and those amounts are not reported in this return vii partnership returns and discovery issue on date mr enis formed sei--a limited_liability company--in florida sei was treated as a partnership for tax purposes mr enis formed sei to isolate investments in which mrs enis was directly involved mrs enis held her interests in various partnerships through sei during the years in issue mrs enis was a stakeholder and mr enis was a stakeholder of sei on their form_1040 petitioners claimed on schedule e supplemental income and loss a flow-through loss of dollar_figure with respect to their interest in sei respondent disallowed petitioners’ claimed loss on schedule e asserting that petitioners failed to establish their bases in sei on their form_1040 petitioners also claimed an nol carryforward deduction of dollar_figure which respondent disallowed in their amended petition petitioners asserted that they were entitled to nol carryforward and carryback deductions for the and tax years a partnership returns to substantiate their entitlement to the nol carryforward and carryback deductions petitioners provided either schedules k-1 partner’s share of income deductions credits etc or forms u s return of partnership income or both for the following entities in which sei was a partner year entity schedule_k-1 form_1065 swp palm beach llc swp palm beach llc doctorschoice-jacksonville yes yes yes yes yes no halifax health services swp palm beach llc doctorschoice-jacksonville halifax health services swp palm beach llc doctorschoice-jacksonville halifax health services swp palm beach llc doctorschoice-jacksonville halifax health services swp palm beach llc doctorschoice-jacksonville halifax health services swp palm beach llc swp palm beach llc swp palm beach llc swp palm beach llc yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes yes no yes no no yes no no yes no no yes no no yes yes yes no b discovery issue the court’s standing_pretrial_order issued date ordered that any documents or materials which a party expects to use except solely for impeachment if the case is tried but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session on date respondent filed a motion to compel production of documents after petitioners failed to produce requested documents in response to respondent’s informal_discovery request sent on date and respondent’s request for production of documents served on date the discovery requests and motion to compel sought among other documents a ll forms k-1 reflecting deductions and or losses that comprise the net_operating_loss carryforwards and carrybacks petitioners claimed and a ll income_tax returns for the entities generating such losses respondent also sought documents showing that petitioners had sufficient bases to deduct the nols and evidence concerning the at_risk_rules under sec_465 and passive loss limitations under sec_469 on date petitioners responded that a ll documents called for in respondent’s motion to compel that respondents sic have access to after exercising due diligence have now been turned over to respondent on date respondent replied as ordered to petitioners’ response stating that petitioners still had failed to produce documents relating to their entitlement to nol deductions for and including schedules k-1 and income_tax returns for the entities generating those losses on date we issued an order directing petitioners to file a response by date representing that they have produced to respondent all requested documents in their possession or under their control we also advised the parties that we may exclude from evidence at trial documents that petitioner seeks to introduce that are responsive to paragraph of respondent's request for production of documents --relating to petitioners’ claimed nols-- if those documents were not produced to respondent prior to the date of this order absent a showing by petitioners that these documents came into petitioners' possession or control after the date of this order and were produced to respondent within five days of discovery and no later than days prior to the date of trial as directed by our standing_pretrial_order entered on date petitioners failed to file a response to our order petitioners ultimately produced documents relating to respondent’s request including the schedules k-1 and forms listed supra part vii a two and one business days before the calendar call for the trial session i burden_of_proof opinion ordinarily the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to the deductions claimed 503_us_79 292_us_435 taxpayers must maintain sufficient records to substantiate any deductions claimed sec_6001 ii shareholder status we first must determine whether mrs enis remained a shareholder in nls during the years in issue sec_1366 provides that shareholders of an s_corporation shall take into account their pro_rata shares of the s corporation’s income loss deductions and credits for the s corporation’s taxable_year ending with or in the shareholders’ taxable_year an s corporation’s shareholders must take into account the s corporation’s income regardless of whether any income is distributed see dunne v commissioner tcmemo_2008_63 wl chen v commissioner tcmemo_2006_160 in determining stock ownership for federal_income_tax purposes the court must look to the beneficial_ownership of shares not mere legal_title see 71_tc_346 aff’d 652_f2d_65 9th cir cases concluding that a shareholder did not have beneficial_ownership have considered both agreements between shareholders that removed ownership and provisions in the corporation’s governing articles affecting ownership rights see dunne v commissioner wl at mere interference with a shareholder’s participation in the corporation as a result of a poor relationship between the shareholders does not amount to a deprivation of the economic benefit of the shares id citing hightower v commissioner tcmemo_2005_274 aff’d without published opinion 266_fedappx_646 9th cir kumar v commissioner tcmemo_2013_184 petitioners contend that while mrs enis was issued nls shares the removal of her power to exercise shareholder rights as well as the actions of dr ginsburg removed the beneficial_ownership of her shares petitioners therefore assert that they are not required to include pro_rata shares of nls’ income petitioners identified no agreement or provisions in the corporation’s governing articles removing beneficial_ownership kumar does not support their position that a violation of the shareholders agreement could deprive them of the beneficial_ownership of their shares in kumar we found that in the absence of an agreement passing the taxpayer’s rights to his stock to another shareholder a poor relationship between shareholders does not deprive one shareholder of the economic benefit of his shares kumar v commissioner at we therefore held that the taxpayer retained beneficial_ownership id further petitioners cited no authority nor are we aware of any that allows shareholders to exclude their shares of an s corporation’s income because of poor relationships with other shareholders while the relationships among the shareholders of nls deteriorated those poor relationships did not deprive mrs enis of the economic benefit of her nls shares indeed ultimately she sold her shares in for dollar_figure as mrs enis remained a shareholder of nls for the tax years in issue petitioners must include her pro_rata share of nls income iii theft_loss deduction petitioners also allege that they are entitled to a sec_165 theft_loss deduction as shareholders of nls under sec_1366 sec_165 permits a taxpayer to deduct against ordinary_income any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that f or purposes of subsection a any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss a theft for purposes of sec_165 is broadly defined to include larceny embezzlement and robbery sec_1_165-8 income_tax regs further shareholders of an s_corporation shall take into account their pro_rata shares of the s corporation’s deductions for its taxable_year sec_1366 therefore petitioners must establish that nls is entitled to a theft_loss deduction generally to substantiate a theft_loss deduction the taxpayer must prove both that a theft actually occurred under the law of the relevant state and the amount of the loss see 43_tc_842 the taxpayer also may prove theft under an applicable federal criminal statute see id pincite sheridan v commissioner tcmemo_2015_25 at the taxpayer must prove by a preponderance_of_the_evidence that the theft occurred see 16_tc_163 if the reasonable inferences from the evidence point to theft the proponent is entitled to prevail if the contrary be true and reasonable inferences point to another conclusion the proponent must fail petitioners assert that they have provided complete and conclusive documentation and credible testimony to substantiate a theft_loss sufficiently to shift the burden_of_proof under sec_7491 under sec_7491 i f in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue see 116_tc_438 credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of continued as petitioners allege that dr ginsburg committed a theft from nls in florida florida law applies under florida law a person commits theft if he or she knowingly obtains or uses or endeavors to obtain or to use the property of another with intent to either temporarily or permanently a deprive the other person of a right to the property or a benefit from the property b appropriate the property to his or her own use or to the use of any person not entitled to the use of the property fla stat ann sec_812 west a person obtains or uses property by either t aking or exercising control m aking any unauthorized use disposition or transfer obtaining the property by fraud willful misrepresentation of a future act or false promise or engaging in conduct previously known as embezzlement or other conduct similar in nature id sec_812 petitioners assert that a theft under florida law occurs where individuals use corporate funds for personal purposes without the assent or knowledge of other shareholders citing united_states v falcone 934_f2d_1528 11th cir continued irs correctness quoting h conf rept pincite 1998_3_cb_747 the resolution of this issue however does not depend on which party has the burden_of_proof we resolve it based on a preponderance_of_the_evidence in the record see 131_tc_185 schank v commissioner tcmemo_2015_235 at reh’g granted opinion vacated 939_f2d_1455 11th cir opinion restated on reh’g 960_f2d_988 11th cir en_banc but in falcone the u s court_of_appeals for the eleventh circuit affirmed the convictions under federal_law of individuals who deceived banks into releasing funds by making false representations id pincite petitioners have failed to prove that dr ginsburg committed a theft under florida law or applicable federal criminal statutes we are unable to conclude that dr ginsburg had the requisite intent to commit a theft against nls solely on the evidence that dr ginsburg used corporate funds for personal expenses dr ginsburg concealed neither his loan to nls nor the subsequent payments made against the loan the loan was recorded in the corporation’s financial statements which were made available to the strategica group shareholders at the time they acquired their interests and at least until likewise the payments at issue were recorded as loan repayments on the loan payable’s general ledger account which also was available at least initially to the strategica group shareholders while certain of dr ginbsurg’s actions might have been against the interest of the strategica group shareholders and might have violated the shareholders agreement they do not constitute a theft for purposes of sec_165 we hold therefore that petitioners are not entitled to a theft_loss deduction under sec_165 iv sei loss a deduction for a partner’s distributive_share of partnership losses is allowed only to the extent of the adjusted_basis of the partner’s interest in the partnership at the end of the partnership year in which such loss occurred sec_704 petitioners must prove that they had sufficient outside bases to deduct their distributive shares of sei losses see powers v commissioner tcmemo_2013_134 at this determination of a partner’s basis in his or her partnership_interest must be made before a partner can deduct his or her share of partnership losses because losses cannot reduce a partner’s basis below zero see sec_704 80_tc_825 aff’d 752_f2d_428 9th cir further p roof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir aff’g tcmemo_1957_193 thus for petitioners to prove that they were entitled to deduct the loss disallowed by respondent they must establish with specificity their bases in sei see sec_704 271_f2d_44 pincite respondent contends that petitioners have failed to establish that they had sufficient bases to deduct a dollar_figure schedule e loss from sei for the taxable_year petitioners argue that they have sufficient bases asserting that the schedule of expenses on their return is the primary evidence of the expenses underlying the loss deduction claimed petitioners also assert in their final answering brief that sei’ sec_2010 return contains a schedule of line other expenses which is the primary determinant of the expenses and includes dollar_figure of legal and professional expense deductions they claimed that i n total petitioners paid the bilzin law firm dollar_figure and paid three other law firms additional fees other than the tax returns we described above petitioners provided no evidence supporting their contention their and sei’s tax returns do not constitute proof of basis see 71_tc_633 citing 62_tc_834 finding that taxpayers cannot rely solely on their own income_tax returns to substantiate deductions petitioners’ evidence is simply insufficient to establish basis amounts for their interests in sei as petitioners have failed to establish that they had sufficient bases to deduct the partnership loss from sei reported on their return they are not permitted to deduct the loss v petitioners’ violation of the standing_pretrial_order the standing_pretrial_order issued to the parties on date set forth two requirements relevant to the evidentiary ruling we must make that the parties enter into a stipulation of facts to be submitted at the start of trial if the case could not be settled in which a ll documents and written evidence shall be marked and stipulated in accordance with rule b and that any documents or materials which a party expects to use but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the standing_pretrial_order also advised the parties that the court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown the notice setting this case for trial also issued to the parties on date referred the parties to the standing_pretrial_order rule b states that failure to comply with a standing_pretrial_order may subject a party to sanctions the standing_pretrial_order warns that one possible sanction for violating the 14-day rule is the exclusion of evidence that was not exchanged in accordance with that requirement 77_f3d_637 2d cir affirming a tax_court ruling excluding from evidence documents that the taxpayers untimely produced in violation of the pretrial order the 14-day rule is intended to allow the opposing party the opportunity to review evidence to prepare any challenge or rebuttal kornhauser v commissioner tcmemo_2013_230 at n citing dunn v commissioner t c memo aff’d 632_fedappx_421 9th cir see rodriguez v commissioner tcmemo_2017_173 t he rule prevents an ‘ambush’ with last-minute evidence that could have been presented to the opposing party during preparation for trial kornhauser v commissioner at n in weighing the appropriate sanction for violation of the 14-day rule the court considers whether the opposing party was prejudiced by the failure see thompson v commissioner tcmemo_2011_291 wl at n morris v commissioner tcmemo_2008_65 wl at aff’d 431_fedappx_535 9th cir in morris v commissioner wl at for example we concluded that the commissioner was prejudiced because the taxpayer’s records were discovered at trial to be full of errors and the commissioner had insufficient time to review the proffered documents we recently reached the same conclusion in rodriguez v commissioner tcmemo_2017_173 with respect to documents produced at the calendar call we also consider why a party failed to comply with the standing_pretrial_order and absent good cause we do not hesitate to enforce the 14-day rule see kaplan v commissioner tcmemo_2016_149 at see eg cebollero v commissioner tcmemo_1990_618 excluding the taxpayer’s expert witness testimony as identification of the witness was not proffered in compliance with the pretrial order aff’d 967_f2d_986 4th cir petitioners’ production of documents two and one business days before the calendar call for the trial session was in violation of the 14-day rule when asked why these documents were produced so late mr enis testified that he operates out of his home_office without secretaries and ostensibly did not own a computer until three years before the trial he explained that he manually filed documents in boxes and sent them out to his tax preparers mr enis further testified that i’m one guy and i’m being inundated with requests for more and more documents and i frankly it took me a great deal of time mr enis explained that he had to identify and contact various accountants who had the relevant documents a time- consuming process finally he testified that the day he ultimately received the documents he forwarded them to his attorney petitioners’ excuses for their late production do not amount to a showing of good cause especially after respondent filed a motion to compel over four months before trial to which petitioners responded over three months before trial that a ll documents called for in the respondent’s motion to compel that respondents sic have access to after exercising due diligence have now been turned over to respondent from mr enis’ testimony we conclude that he undertook to find the documents only as the trial date drew near which was well after petitioners’ representation that all documents called for in respondent’s motion to compel to which they had access after exercising due diligence were turned over that mr enis had to contact others his accountants does not excuse his delay petitioners’ untimely production of documents prejudiced respondent as counsel lacked sufficient time to review the documents and verify the status of the returns petitioners also failed to show that the late-produced schedules k-1 and forms were actually filed we find that petitioners failed to demonstrate good cause petitioners were on notice that respondent sought this information several months before trial we therefore will exclude these documents we also cannot overlook their failure to respond to our order mr enis is a savvy businessman represented by counsel he should be well aware of the consequences for failure to comply with a court order vi nol carryforward and carryback deductions sec_172 allows a taxpayer to deduct nols for a taxable_year the amount of the nol deduction equals the aggregate of the nol carryforwards and nol carrybacks to the taxable_year sec_172 sec_172 defines an nol as the excess of deductions over gross_income computed with certain modifications specified in sec_172 absent an election under sec_172 an nol for any taxable_year first must be carried back years and then carried over years sec_172 and the nol deduction is a matter of legislative grace it is not an automatic right see power v commissioner tcmemo_2016_157 at citing 349_us_232 petitioners bear the burden of establishing both the existence of nols and the amounts that may be carried forward or back to the taxable years in issue see rule a 115_tc_605 specifically a taxpayer must prove that her entity incurred nols she had a sufficient basis in her entity in the years the nols were incurred no other limitations applied to her realization of the nols and the nols were properly carried forward and or back to the years in issue see jasperson v commissioner tcmemo_2015_186 at citing philpott v commissioner tcmemo_2012_307 and miller v commissioner t c memo aff’d 658_fedappx_962 11th cir further taxpayers cannot rely solely on their own income_tax returns to establish the losses they sustained see wilkinson v commissioner t c pincite see also power v commissioner at petitioners rely on their form sec_1040 as well as the forms and schedules k-1 for entities in which sei was a partner to substantiate their losses we excluded these late-produced documents from evidence petitioners have not produced any other evidence to show that they are entitled to deduct the nols purportedly incurred we find therefore that they are not entitled to nols for the taxable years in issue vii additions to tax finally the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax see sec_7491 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense such as reasonable_cause see id pincite respondent determined that petitioners are liable for the sec_6651 addition_to_tax for and because both returns were filed after their respective deadlines sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a return timely unless it is shown that the failure is due to reasonable_cause and not due to willful neglect see 469_us_241 whether a taxpayer has reasonable_cause within the meaning of sec_6651 depends on whether the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time id pincite sec_301_6651-1 proced admin regs petitioners explained that they filed their returns late because of their return preparer’s illness and their subsequent transition to a different return preparer their reliance on their paid tax preparers does not constitute reasonable_cause it is well established that t he failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and this reliance is not ‘reasonable cause’ for a late filing under section a see boyle u s pincite petitioners further assert that late-filing additions to tax were paid previously we hold that petitioners are liable for additions to tax under sec_6651 for the and tax years petitioners did not show payments of any late-filing additions to tax for or but we assume any such payments will be reflected in their transcripts and credited against the additions to tax in our decision before assessment we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
